SEPARATE CONCURRING OPINION.
LAMM, J.
I concur fully with my brother Graves ’ opinion. I do not understand that opinion to. hold that counsel might not betimes be shown an instruction and specifically asked by the trial court if he objected to it. I do not understand that opinion to hold that counsel, to deal fairly with the trial court, could refuse to answer that request, or, having answered he had no objection, could thereafter save an exception and make that exception effective on appeal. If counsel stood mute when inquired of by the court in that behalf, or if he answered, no, he might estop himself to afterwards speak here, or say, yes. We can deal with such a case when we have it. When a court refuses to counsel the right to examine instructions and exception is taken to that course, we can deal with that case when here. The case at bar is one *452merely raising the question whether an exception to an instruction is effective to have the instruction reviewed on appeal — -nothing more appearing. The principal opinion, on reason and authority, returns to a rule of practice in vogue in Missouri appellate courts for generations up> to the Sheets, case. We are hut going hack to the beaten way. The doctrine of the Sheets case, then, is a somewhat virgin doctrine in this jurisdiction. Being new, the maxim applies: Novelty benefits not so much by its utility, as it disturbs by its novelty. Doubtless, two-thirds of the cases now pending in appellate courts would ride off on the Sheets case if it be followed as soundly ruled — an alarming result.